

115 HR 3431 IH: To amend the Internal Revenue Code of 1986 to allow the volumetric excise tax credit for liquid fuel derived from natural gas through the Fischer-Tropsch process.
U.S. House of Representatives
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3431IN THE HOUSE OF REPRESENTATIVESJuly 26, 2017Mr. Higgins of Louisiana (for himself, Mr. Graves of Louisiana, and Mr. Abraham) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow the volumetric excise tax credit for liquid
			 fuel derived from natural gas through the Fischer-Tropsch process.
	
		1.Volumetric excise tax credit for liquid fuel derived from natural gas through Fischer-Tropsch
			 process
 (a)In generalSection 6426(d)(2)(E) of the Internal Revenue Code of 1986 is amended— (1)by inserting or at the end;
 (2)by striking liquid fuel which meets and inserting the following:  liquid fuel which—(i)meets; and (3)by adding at the end, as amended by the preceding provisions of this section, the following new clause:
					
 (ii)is derived from natural gas through such process,. (b)Effective dateThe amendments made by this section shall apply to any sale or use for any period after the date of the enactment of this Act.
			